Citation Nr: 0303340	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  97-28 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, 
including as a chronic disability resulting from undiagnosed 
illness.

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from undiagnosed illness.

3.  Entitlement to service connection for multiple joint pain 
as a chronic disability resulting from undiagnosed illness.

4.  Entitlement to service connection for headaches as a 
chronic disability resulting from undiagnosed illness.

5.  Entitlement to service connection for a skin rash as a 
chronic disability resulting from undiagnosed illness.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1985 to 
September 1991, with three months and nine days of prior 
active service.  He served in the Southwest Asia theater of 
operations from January 8, 1991 to May 14, 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
benefits sought on appeal.  The Board remanded these issues 
to the RO in June 1999 for assistance in development of the 
claims, including to request potentially existing medical 
evidence and treatment records and records from the U.S. 
Social Security Administration, to advise the veteran that he 
may obtain and submit a written medical opinion, and to 
afford the veteran a VA dermatology examination.  This 
development has been completed and the case returned to the 
Board. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating the claims 
for VA compensation benefits.

2.  The veteran had active military service in the Southwest 
Asia theater of operations from January 8, 1991 to May 14, 
1991. 

3.  Prior to March 1, 2002, the veteran's fibromyalgia was 
manifested by symptoms attributed by physicians to a known 
diagnosis of fibromyalgia syndrome, and the competent medical 
evidence of record did not demonstrate a medical nexus 
between the post-service fibromyalgia syndrome and military 
service (other than residuals of injury to the neck and upper 
back with myofascial neck and upper back pain and upper 
thoracic ligament strain, for which service connection has 
already been granted).

4.  From March 1, 2002, the veteran's fibromyalgia is 
considered by liberalizing legislation to be a medically 
unexplained chronic multisymptom illness for which service 
connection as an undiagnosed illness may be granted.  

5.  The veteran's reported symptoms of fatigue have been 
related by medical evidence to a known clinical diagnosis of 
depression, and are not shown to represent a cluster of signs 
and symptoms of unknown etiology.

6.  There are no objective indications of a chronic 
disability resulting from the veteran's complaints of 
multiple joint pain. 

7.  The veteran's reported symptoms of headaches have been 
related by medical evidence to a known clinical diagnosis of 
sinusitis, and are not shown to represent a cluster of signs 
and symptoms of unknown etiology.

8.  The veteran's reported symptoms of a skin rash have been 
related by medical evidence to a known clinical diagnosis of 
atopic dermatitis, and are not shown to represent a cluster 
of signs and symptoms of unknown etiology.


CONCLUSIONS OF LAW

1.  Prior to March 1, 2002, a chronic disability manifested 
by fibromyalgia was not incurred in or aggravated by active 
service, including as a result of undiagnosed illness.  38 
U.S.C.A. §§ 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14 (2002). 

2.  From March 1, 2002, a chronic disability of the elbow, 
hip, low back, knees, quadriceps, feet, and ankles manifested 
by fibromyalgia was incurred as a result of undiagnosed 
illness.  38 U.S.C.A. §§ 1117, as amended by Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14 (2002). 

3.  The criteria for entitlement to service connection for 
fatigue due to undiagnosed illness have not been met.  38 
U.S.C.A. §§ 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14 (2002). 

4.  The criteria for entitlement to service connection for 
multiple joint pain due to undiagnosed illness have not been 
met.  38 U.S.C.A. §§ 1117, as amended by Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 
§ 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14 (2002).  

5.  The criteria for entitlement to service connection for 
headaches due to undiagnosed illness have not been met.  38 
U.S.C.A. §§ 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14 (2002). 

6.  The criteria for entitlement to service connection for a 
skin rash due to undiagnosed illness have not been met.  38 
U.S.C.A. §§ 1117, as amended by Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001) (codified as amended at 38 U.S.C.A. 
§ 1117), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish 


service connection for the chronic disabilities claimed as 
due to undiagnosed illness.  In a March 2002 letter, the RO 
advised the veteran to identify other evidence not of record, 
and that he was to submit written statements from medical 
professionals documenting his symptoms, evidence of time lost 
from work, and evidence affirming changes in appearance, 
physical abilities, and mental or emotional attitude.  The 
August 2002 supplemental statement of the case specifically 
informed the veteran of the regulatory provisions of the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
the RO has obtained, or made reasonable efforts to obtain, 
all records or other evidence that might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional records or other evidence that has not been 
obtained.  The veteran was afforded various VA compensation 
examinations to assist with his claims, including a VA 
dermatology examination in August 2000.  The Board remand 
indicated to the veteran that the dermatology examination was 
requested to assist in development of the service connection 
claim.  Thus, the veteran has been advised which portion of 
evidence is to be provided by him and which portion VA will 
attempt to obtain in accordance with 38 U.S.C.A. § 5103(a).  
Quartuccio v. Principi, 16 Vet. App. at 187  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations. 

II.  Factual Background

The veteran served on active duty from May 1985 to September 
1991, with three months and nine days of prior active 
service.  He served in the Southwest Asia theater of 
operations from January 8, 1991 to May 14, 1991. 

Service medical records reflect that at service entrance in 
May 1985 the veteran reported no history or complaints of 
swollen or painful joints, frequent or severe headache, 
arthritis, joint deformity, recurrent back pain, or skin 
diseases, and clinical examination was negative for any 
abnormalities of the joints, head, spine, or 


skin.  The veteran's in-service complaints, findings, and 
diagnoses pertained to residuals of injury to the neck and 
upper back with myofascial neck and upper back pain and upper 
thoracic ligament strain, and PTSD, for which service 
connection has been granted. 

In Statement in Support of Claim forms dated in October 1991 
and November 1992, the veteran did not mention that he had 
experienced or was experiencing fibromyalgia, fatigue, 
headache, multiple joint pain (other than of the back and 
neck for which service connection had been granted), or skin 
rash.  At a VA examination in February 1993, the veteran 
reported some mild dull aching generally in the joints of his 
shoulders, elbows, and hands that had been present for a 
number of years, but did not report fibromyalgia, fatigue, 
headache, or skin rash.  

VA outpatient treatment records dated from 1994 to 1995 
reflect that beginning in January 1994 the veteran reported 
difficulties since returning from the Persian Gulf war that 
included fatigue, skin rash, arthritis, headaches, and leg 
and arm problems.  A January 1994 Persian Gulf Registry 
reflects a diagnosis of chronic myofascial syndrome.  A VA 
Social Work Service report reflects the veteran's report of 
current health problems that include joint pains, skin 
rashes, headaches, and myofascial muscle pain.  In February 
1994 the veteran complained of joint pains, headaches, and 
muscle pain.  In March 1994 the veteran complained of pain 
all over his body, and reported that he had fibromyalgia.  A 
May 1994 entry reflects the veteran's complaints that 
included headache or pressure headache, and diagnoses of 
sinusitis and maxillary sinus neoplasm.  In June 1994, he 
complained of constant "aching pain" all over his body, 
including his knees, back, shoulder, and hip.  Entries in 
1994, including August and September 1994 entries, reflect 
diagnoses of fibromyalgia syndrome based on histories that 
included joint pain.  An undated progress note, located in 
the file between September and December 1994 entries, 
reflects that the veteran "clinically has fibromyalgia" 
that was "not indicative of joint disease."  A February 
1995 entry reflects a diagnosis of polymyalgia based on 
complaints of pain of the shoulders, arm, ankles, and knees. 

At a PTSD examination in August 1994, the veteran reported he 
had periodic headaches in the occipital region, and reported 
that since November 1991 (or since service) he had 
experienced problems that included joint pain and rashes.  
The veteran complained of feeling worn down and of decreased 
energy.  Objective findings included depressive symptoms.  
The Axis I diagnoses were PTSD, recurrent depression, panic 
disorder, and inability to rule out chronic pain syndrome.  
The examiner indicated that the veteran appeared to suffer 
from multiple somatic complaints.     

In a Statement in Support of Claim in June 1994, the veteran 
wrote that he had "received numerous untested drug 
injections" during service that "may have led to my 
development of the Persian Gulf Syndrome." 

At a VA compensation examination in December 1994, the 
veteran reported diffuse aches and pains involving all of his 
joints that began in 1991 during the time he was in the 
Persian Gulf.  He reported that most of the pain involved his 
right shoulder, but also involved the left shoulder, neck, 
back, and legs.  Physical examination revealed full motor 
strength, with appropriate muscle tone and bulk.  The 
diagnosis was "fibromyalgia."

Records from a 1995 U.S. Social Security Administration (SSA) 
disability determination reflect that the veteran was 
disabled since August 1, 1993.  The primary diagnosis upon 
which a disability determination was made was fibromyalgia, 
with a secondary diagnosis of personality adjustment 
disorder.  Other impairments were possible restrictive lung 
disease, history of sinusitis/surgery, PTSD, and anxiety.  At 
the SSA hearing, the veteran testified of severe pain in the 
joints and muscles of his shoulders, neck, back, hips, and 
knees. 

At a VA compensation examination in December 1996, the 
veteran reported joint pain in the upper and lower 
extremities.  A February 1997 VA outpatient treatment 


entry reflects a diagnosis of fibromyalgia, based on a 
history of joint pain in the wrist, hip, low back, knees, 
quadriceps, and feet and ankles.  Physical examination 
revealed multiple trigger points, especially to the 
trapezius, anterior chest, elbow, and medial knee. 

At an April 1997 VA PTSD examination, the veteran reported a 
history of muscle inflammation in service in 1991 and 
fibromyalgia.  The Axis III diagnosis was fibromyalgia. 

VA outpatient treatment records reflect that in March 1998 
the veteran complained of chronic pain.  The assessment was 
polymyalgia/polyarthralgia (fibromyalgia).  A July 1998 entry 
reflects a diagnosis of fibromyalgia based on a report of 
pain in the back, hips, neck, and shoulder areas.  Physical 
examination revealed that all the trigger points were touchy 
to very light pressure.  Entries dated in 1999 reflect 
continued diagnoses of fibromyalgia. 

At a VA skin diseases examination in August 2000, the veteran 
complained of multiple vesicular lesions on the lateral 
portions of his fingers and multiple dry patches on the backs 
and sides of his legs.  Skin examination disclosed evidence 
of dry skin and a probable small patch of atopic dermatitis 
over the veteran's left lower extremity.  The diagnoses were 
probable history of dyshidrotic eczema, not currently active, 
and minimally active atopic dermatitis.  

III.  Undiagnosed Illness Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Prior to March 1, 2002, service connection could also be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue, signs or symptoms involving skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs 


or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  The chronic disability must have become manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a)(1)(i) (2002). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(2) (2002).  Further, a chronic disability is one 
that has existed for 6 months or more, including disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period.  38 C.F.R. § 3.317(a)(3) 
(2002).  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. § 
3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2002).

On December 27, 2001, the President signed into law H.R. 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976, which contains, 
among other things, new provisions relating to Persian Gulf 
veterans.  Section 202 of this statute expanded compensation 
availability for Persian 


Gulf veterans to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the VA Secretary determines by 
regulation to be service connected.  These changes in law 
became effective on March 1, 2002.

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a "qualifying chronic disability" 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that either became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or became manifest to a degree of 
disability of 10 percent or more not later than December 31, 
2006.  "Qualifying chronic disability" includes one or any 
combination of the following: disability previously defined 
in law (signs or symptoms of fatigue, signs or symptoms 
involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2002)); a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms; 
and any diagnosed illness that the VA Secretary determines in 
regulations warrants a presumption of service connection.  
Compensation is warranted if the Persian Gulf veteran 
exhibits objective indications of qualifying chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  
Except for a medically unexplained chronic multi-symptoms 
illness such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms, compensation is not payable under this 
provision if by history, physical examination, and laboratory 
tests the disability can be attributed to any known clinical 
diagnosis.  The term "signs" is defined as objective 
evidence perceptible to an examining physician and other non-
medical indicators that are capable of independent 
verification.  38 U.S.C.A. § 1117 (West 2002), as amended by 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 


§ 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117); 38 C.F.R. § 3.317 (2002).

The determination as to whether the requirements for 
establishing service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  Baldwin v. West, 13 
Vet. App. 
1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim; if 
so, the claim is denied.  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); 38 C.F.R. § 3.102 (2002).  

A.  Fibromyalgia

After a review of the evidence, the Board finds that, for the 
period before March 1, 2002, the veteran's fibromyalgia was 
manifested by symptoms attributed by physicians to a known 
diagnosis of fibromyalgia or fibromyalgia syndrome.  For 
example, beginning in January 1994 the veteran was diagnosed 
with chronic myofascial syndrome.  The competent medical 
evidence of record did not otherwise demonstrate a medical 
nexus between the post-service fibromyalgia syndrome and 
military service.  (The in-service symptoms and diagnosis of 
fibromyalgia were based on the veteran's residuals of injury 
to the neck and upper back with myofascial neck and upper 
back pain and upper thoracic ligament strain, for which 
service connection has already been granted.)  

The evidence of record reflects the veteran's complaints of 
full body pain.  While some examinations indicated no 
clinical findings or objective indications of a chronic 
disability manifesting in fibromyalgia, other examinations 
reflect such findings regarding "trigger points."  A 
November 1998 VA examination report, for example, revealed 
negative muscular examination and "no other focal 
neuromuscular or functional deficits on this examination," 
and the examiner indicated inconsistencies between the 
subjective and objective findings.  Similarly, 


a December 1994 VA examination report that diagnosed 
fibromyalgia was based on the veteran's report of diffuse 
aches and pains involving all of his joints, but that most of 
the pain involved his shoulders, neck, back, and legs, while 
physical examination revealed no pertinent objective 
findings.  On the other hand, examinations such as those in 
February 1997 and July 1998 during VA treatment revealed 
multiple trigger points that included the chest, elbow, knee, 
and hips. 

At a personal hearing at the RO in April 1998, the veteran 
testified in relevant part that the fibromyalgia for which he 
was claiming service connection manifested in muscle aches 
and pains.  The veteran also presented medical articles that 
indicate that fibromyalgia is a synonym for a disorder 
associated with pain and tenderness of muscle and adjacent 
connective tissue, and that focal "trigger points" of 
tenderness could be identified, and systemic symptoms such as 
fatigue, insomnia, and depression are frequently present, and 
may include headaches and temporary skin changes. 

Service connection has been established for residuals of 
injury to the neck and upper back with myofascial neck and 
upper back pain and upper thoracic ligament strain, and post-
traumatic stress disorder (PTSD).  The veteran incurred a 
left shoulder injury in August 1986, diagnosed as left upper 
back and shoulder strain, then trapezius muscle strain.  
Service medical records reflect a diagnosis of fibromyalgia 
based on these symptoms associated with the veteran's 
service-connected disability.  The veteran subsequently 
complained of fatigue and pain of the left upper extremity 
and cervical spine, with occasional tingling and numbness of 
the left hand, diagnosed as probable chronic fibromyalgia, 
myofascial pain, and chronic thoracic and cervical pain.  
These symptoms continued during his service in the Persian 
Gulf.  A Medical Evaluation Board Proceedings form dated in 
July 1991 reflects a diagnosis of chronic myofascial neck and 
upper thoracic spinal ligament strain that did not exist 
prior to service and was incurred during service in 1986.  A 
Physical Evaluation Board proceedings form dated in August 
1991 reflects that the veteran reported experiencing 
continuous neck and upper back pain since 1986, that there 
were no objective findings despite numerous examinations, and 
the veteran 


was unable to perform the duties of his military occupational 
specialty.  At the personal hearing at the RO in April 1998, 
the veteran testified that the fibromyalgia for which he was 
claiming service connection manifested in aches, pains, and 
burning in the shoulder area and upper back area.  Such 
symptomatology associated with the veteran's service-
connected disabilities may not be considered in determining 
whether service connection is warranted for chronic 
disability due to an undiagnosed illness because to do so 
would violate the rule against pyramiding; the evaluation of 
the same disability or manifestation under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.   

For these reasons, for the period before March 1, 2002, the 
Board must find that a chronic disability manifested by 
fibromyalgia was not incurred in or aggravated by active 
service and is not shown to be a result of undiagnosed 
illness.  38 U.S.C.A. §§ 1117, as amended by Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117), 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14. 

From March 1, 2002, notwithstanding the previous diagnoses of 
fibromyalgia, the veteran's diagnosed fibromyalgia is 
considered by liberalizing legislation to be a medically 
unexplained chronic multisymptom illness for which service 
connection as an undiagnosed illness may be granted.  A 
February 1997 VA treatment entry reflects that the diagnosis 
of fibromyalgia was based on complaints of pain in the wrist, 
hip, low back, knees, quadriceps, feet, and ankles (as well 
as other joints which may not be considered because service 
connection has already been granted for such symptomatology).  
For these reasons, the Board finds that, for the period from 
March 1, 2002, a chronic disability manifested by 
fibromyalgia of the elbow, hip, low back, knees, quadriceps, 
feet, and ankles was incurred as a result of undiagnosed 
illness.  38 U.S.C.A. §§ 1117, as amended by Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (2001) (codified as amended at 
38 U.S.C.A. § 1117), 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14. 

B.  Fatigue

The veteran's reported symptoms of fatigue have been related 
by medical evidence to a known clinical diagnosis of 
depression, and are not shown to represent a cluster of signs 
and symptoms of unknown etiology.  For example, the August 
1994 PTSD examination indicated that the veteran's feeling of 
being worn down and decreased energy were a part of his 
diagnosed psychiatric disorder of PTSD.  As PTSD is a 
diagnosed disability, the Board finds that a chronic 
disability manifested by fatigue is not shown to result from 
undiagnosed illness.  38 U.S.C.A. §§ 1117, as amended by 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (codified as 
amended at 38 U.S.C.A. § 1117), 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14.  

C.  Multiple Joint Pain

After a review of the evidence, the Board finds that there 
are no objective indications of a chronic disability 
resulting from the veteran's complaints of multiple joint 
pain, including to the elbow, hips, and knees.  The veteran's 
generalized complaints of aching all over have been addressed 
as part of the claim for service connection for fibromyalgia.  
The February 1997 VA outpatient treatment entry, for example, 
reflects a diagnosis of fibromyalgia based on the report of 
pain in the wrist, hip, low back, knees, quadriceps, feet, 
and ankles.  The rule against pyramiding prevents evaluation 
of the same disability or manifestation under various 
diagnoses.  See 38 C.F.R. § 4.14.  

Moreover, there are no objective indications of painful 
joints (for which service connection has not already been 
granted) that manifested either in service or to a degree of 
10 percent disabling since the veteran's service in the 
Southwest Asia theater of operations in 1991; that is, there 
are no "signs" indicated by an examining physician or 
evidence of non-medical indicators that are capable of 
independent verification.  38 C.F.R. § 3.317(a)(2).  For 
these reasons, the Board finds that a chronic disability 
manifested by multiple joint pain is not shown to result from 
undiagnosed illness.  38 U.S.C.A. §§ 1117, as amended by 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (codified as 
amended at 38 U.S.C.A. § 1117), 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14.  

D.  Headache

After a review of the evidence, the Board finds that the 
veteran's reported symptoms of headaches have been related by 
medical evidence to a known clinical diagnosis of sinusitis, 
and are not shown to represent a cluster of signs and 
symptoms of unknown etiology.  A May 1994 entry reflects the 
veteran's complaints that included headache that resulted in 
a diagnosis of sinusitis.  For these reasons, the Board finds 
that a chronic disability manifested by headaches is not 
shown to result from undiagnosed illness.  38 U.S.C.A. §§ 
1117, as amended by Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 976 (2001) 
(codified as amended at 38 U.S.C.A. § 1117), 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.317, 3.159, 4.1-4.14.  

E.  Skin Rash

The Board finds that the veteran's reported symptoms of a 
skin rash have been related by medical evidence to a known 
clinical diagnosis of atopic dermatitis, and are not shown to 
represent a cluster of signs and symptoms of unknown 
etiology.  At a VA skin diseases examination in August 2000, 
the veteran complained of multiple vesicular lesions on the 
lateral portions of his fingers and multiple dry patches on 
the backs and sides of his legs.  Skin examination disclosed 
evidence of dry skin and a probable small patch of atopic 
dermatitis over the veteran's left lower extremity.  The 
diagnoses were probable history of dyshidrotic eczema, not 
currently active, and minimally active atopic dermatitis.  
For these reasons, the Board finds that a chronic disability 
manifested by a skin rash is not shown to result from 
undiagnosed illness.  38 U.S.C.A. §§ 1117, as amended by 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (2001) (codified as 
amended at 38 U.S.C.A. § 1117), 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.317, 3.159, 4.1-4.14.  


ORDER

Prior to March 1, 2002, an appeal for service connection for 
fibromyalgia as due to undiagnosed illness is denied.

From March 1, 2002, service connection for fibromyalgia as 
due to undiagnosed illness is granted.

Service connection for fatigue as a chronic disability 
resulting from undiagnosed illness is denied.

Service connection for multiple joint pain as a chronic 
disability resulting from undiagnosed illness is denied.

Service connection for headaches as a chronic disability 
resulting from undiagnosed illness is denied.

Service connection for a skin rash as a chronic disability 
resulting from undiagnosed illness is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

